DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a plurality of substrate structures formed within the back surface of the substrate layer, the plurality of substrate structures configured to reduce an impact of the backward waves on a signal generated by reflected waves received responsive to the forward waves reflecting off of the object during the operation” in combination with the remaining elements of claim 1. The prior art odes not disclose or suggest “the support structures having a shape configured to minimize contribution of the backward waves on a signal generated by reflected waves received responsive to the forward waves reflecting off of the object during the operation” in combination with the remaining elements of claim 12. The prior art does not disclose or suggest “a mounting substrate comprising a plurality of absorption structures comprising acoustic absorption material to reduce an amplitude of the backward waves during the operation, wherein the mounting substrate is coupled to the back surface of the substrate layer.” In combination with the remaining elements of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 12 July 2022, with respect to claims 20-24 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 20-24 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837